Exhibit 99.1 ELAN TO PRESENT AT THE LEERINK SWANN 2 DUBLIN, IRELAND, FEBRUARY 1, 2012 Elan Corporation, plc (NYSE: ELN) announced today that it will present at the Leerink Swann 2012 Global Healthcare Conference on Wednesday February 15, 2012 at 2.00 p.m. Eastern Standard Timeand 7.00 p.m. Greenwich Mean Time. Interested parties may access a live audio webcast of the presentation by visiting the Investor Relations section of the Elan website at http://www.elan.com, then clicking on the event icon.Following the live webcast, an archived version of the presentation will be available at the same URL. About Elan Elan is a neuroscience focused biotechnology company committed to making a difference in the lives of patients and their families by dedicating itself to bringing innovations in science to fill significant unmet medical needs that continue to exist around the world. For additional information about Elan, please visit http://www.elan.com. SOURCE: Elan Corporation, plc: For further information: Media: Niamh Lyons Tel: + 353-1-709-4176 Investor Relations: Chris Burns Tel: + 800-252-3526 or David Marshall Tel: + 353 -1-709-4444
